Title: To George Washington from Major General William Heath, 12 August 1780
From: Heath, William
To: Washington, George


					
						Dear General
						Newport Augst 12th 1780
					
					I am Just honored with yours of the 8th Instant; I am happy to find that the late conduct of the militia has been Such as to merit your approbation.
					As your Excellency is pleased more fully to express in your last Letter, that it is intirely with myself immediately to Join the army or not, I am at once decided; for howsoever pleasing it is to me to Converse with aid and assist, the generous Auxilliaries who have come to our Support; my wish and ambition is to Serve with your Excellency; I Shall therefore prepare to go forward in a few days; Shall to morrow break the matter to General Count de Rochambeau; I expect he will Object to it, but I think I can offer Such reasons as will convince him, that he cannot reasonably wish to detain me longer from my Command in the army. I have the honor to be with the greatest respect your Excellencys most Obedient Servant
					
						W. Heath
					
				